Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bocoviz (US 5605440 A).
Regarding independent Claims 1, 8, and 14, along with the stator limitations of Claims 2-4, 9-11, and 15 directed toward the stators and their orientation, Bocoviz discloses: An aircraft (“a helicopter”; Column 8 Line 3), comprising:
a ducted thruster (7), comprising:
a duct (6) comprising an inner wall (11);
a stator hub (74) disposed within the duct;
and further discloses the first through fourth stators along with the claimed orientations as shown in the annotated figure below.

    PNG
    media_image1.png
    681
    828
    media_image1.png
    Greyscale



Regarding Claims 5-7, 12, 13, and 16-18 Bocoviz further discloses
wherein the stator hub (74) encircles a motor mount (14a);
wherein the stator hub forms a portion of a motor mount (74 is essentially the outside wall of 14a); and 
wherein the ducted thruster comprises five rotor blades (there are at least eight blades (13) as shown in Fig. 1 which is inclusive of five blades)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642